DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) dated June 14, 2022 and June 27, 2022 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Status of Claims
Claims 1-4, 7 and 21-36 are pending according to the most recent claim set dated July 5, 2022.  Claims 21-36 are newly addedThe amendment and response have been entered.  
With regard to the rejection of claim 4 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to incorporate the conditions under which the XRPD pattern is to be observed for the claimed crystal form.
With regard to the rejection of claims 5-6 (paragraph 7) and 17 (paragraph 8), under 35 USC 112(b), the rejections are withdrawn in view of the cancellation of the rejected claims.
With regard to the rejection of claims 8-20 under 35 USC 112(b), 35 USC 112(a),and 35 USC 103, the rejections are withdrawn in view of the cancellation of the rejected claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and compositions are novel and non-obvious over the art.  The closest prior art is, for example, US 5,389,640, as applied in the previous action.  While the prior art teaches the free base of the claimed compound as a “most preferred” example (col. 5, ll.15-17), there is no exemplified salt form, corresponding to the instant sulfate salt, and additionally no disclosure of any crystalline forms of the compounds therein. The prior art fails to teach all features of the claimed invention.  The prior art does not provide any suggestion or motivation to make the required changes necessary to arrive at the claimed invention, nor does the prior art suggest the conditions that would be necessary to prepare the particular crystalline form required by the claimed invention. Accordingly, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 7 and 21-36 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699